                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 1 of 11




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SENTIUS INTERNATIONAL, LLC,                       CASE NO. 4:20-cv-00477-YGR
                                   7                     Plaintiff,
                                                                                           ORDER GRANTING APPLE INC.’S PARTIAL
                                   8               vs.                                     MOTION TO DISMISS SECOND AMENDED
                                                                                           COMPLAINT FOR PATENT INFRINGEMENT
                                   9     APPLE INC.,
                                                                                           Re: Dkt. No. 41
                                  10                     Defendant.

                                  11

                                  12          Plaintiff Sentius International, LLC (“Sentius”) brings this patent infringement action
Northern District of California
 United States District Court




                                  13   against Defendant Apple Inc. (“Apple”) for alleged infringement of two of its patents, namely U.S.

                                  14   Patent No. RE43,633 (the “’633 Patent”) and 7,672,985 (the “’985 Patent”). Now before the

                                  15   Court is defendant’s motion to dismiss plaintiff’s claims for direct infringement of the ’633 Patent

                                  16   method claims and joint infringement of the ’633 and ’985 Patent method claims pursuant to

                                  17   Federal Rule of Civil Procedure 12(b)(6).

                                  18          Having carefully reviewed the pleadings, the papers submitted on this motion, and the

                                  19   parties’ arguments at the hearing held on May 19, 2020, and for the reasons set forth below, the

                                  20   Court GRANTS defendant’s partial motion to dismiss.

                                  21          I.          BACKGROUND

                                  22          Sentius filed its complaint on August 31, 2019 in the District of Delaware, accusing Apple

                                  23   of infringing claims 17, 18, 62, 101, and 146 of the ’633 Patent, as well as claims 1 and 11 of the

                                  24   ’985 Patent, through the spell check features on certain products. (Dkt. No. 1 (“Compl.”) ¶¶ 11,

                                  25   20, 45.) Claims 62 and 146 of the ’633 Patent and claim 1 of the ’985 Patent are method claims.

                                  26   For example, claim 62 of the ’633 Patent recites:

                                  27
                                              62. A computer-implemented method for linking textual source material to external
                                  28          reference materials for display, the method comprising the steps of:
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 2 of 11




                                   1                  determining a beginning position address of textual source material stored in an
                                   2                  electronic database;

                                   3                  cutting the textual source material into a plurality of discrete pieces;

                                   4                  determining starting point addresses and ending point addresses of the plurality of
                                                      discrete pieces based upon the beginning position address;
                                   5

                                   6                  recording in a look up table the starting and ending point addresses;

                                   7                  linking the plurality of discrete pieces to external reference materials by recording
                                                      in the look-up table, along with the starting and ending point addresses of the
                                   8                  plurality of discrete pieces, links to the external reference materials, the external
                                                      reference materials comprising any of textual, audio, video, and picture
                                   9
                                                      information;
                                  10
                                                      selecting a discrete portion of an image of the textual source material;
                                  11
                                                      determining a display address of the selected discrete portion;
                                  12
Northern District of California
 United States District Court




                                                      converting the display address of the selected discrete portion to an offset value
                                  13
                                                      from the beginning position address;
                                  14
                                                      comparing the offset value with the starting and ending point addresses recorded in
                                  15                  the look-up table to identify one of the plurality of discrete pieces;
                                  16                  selecting one of the external reference materials corresponding to the identified one
                                  17                  of the plurality of discrete pieces; and

                                  18                  displaying on a computer the selected one of the external reference materials.

                                  19   Following a stipulation to transfer the case to this District, Sentius filed an amended complaint,
                                  20   again asserting the same claims. (Dkt. No. 28 (“FAC”).) The parties met-and-conferred to discuss
                                  21   the issues raised in Apple’s present motion but agreed to stay the deadline for Apple’s responsive
                                  22   pleading pending the resolution of a similar motion to dismiss in a Delaware litigation. See
                                  23   Sentius Int’l, Inc. v. LG Elecs. U.S.A. (“LG”), No. 18-1217-MN (D. Del. filed Aug. 9, 2018).
                                  24          In the Delaware litigation, the court had already granted LG’s motion to dismiss Sentius’
                                  25   direct infringement allegations for method claims based on activity other than “use.” (See LG, No.
                                  26   18-1217, Dkt. No. 24 (“MTD I Tr.”) at 25:14-24.) The court found that direct infringement of a
                                  27   method claim “requires performance of each and every step of the claimed method” and that
                                  28   “manufacture, sale, offer for sale or importation of an accused product cannot as matter of law
                                                                                         2
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 3 of 11




                                   1   give rise to direct infringement liability for the asserted method claims.” (Id.) However, Sentius

                                   2   amended the complaint to allege specifically that LG used its accused products and also that LG is

                                   3   responsible for users’ activities because it “require[s] the user to click on the misspelled word . . .

                                   4   if the user wishes the LG Smartphone display [to] suggest[] spelling corrections.” (Id., Dkt. No.

                                   5   26 (“LG SAC”) ¶¶ 39, 44.) LG then moved to dismiss the joint infringement claims a second

                                   6   time, and the Delaware court denied the motion. (Id., Dkt. No. 42 (“MTD II Tr.”) at 17:18-18:3.)

                                   7          Following the denial of the second motion to dismiss in LG, Sentius agreed to limit its

                                   8   direct infringement allegations for method claims to “use” of the claimed methods. (See Dkt. No.

                                   9   41-1 (“March 20, 2020 Letter”) at 1-2.) Sentius filed a second amended complaint on March 26,

                                  10   2020, alleging that Apple infringes the asserted method claims “by using the Accused Apple

                                  11   Products without authority in the United States.” (Dkt. No. 37 (“SAC”) ¶ 49.) For claim 62 of the

                                  12   ’633 Patent, the SAC alleges that Apple practices the claimed method “via software instructions
Northern District of California
 United States District Court




                                  13   used by the Accused Apple Products that execute the recited method steps.” (See id. ¶¶ 35-46.)

                                  14   For example, the SAC alleges that Apple practices the step of “selecting a discrete portion” via

                                  15   “software instructions used by Accused Apple Products that receive a user input (such as by the

                                  16   user ‘clicking’) on a given misspelled word [] to select that indicated misspelled word for further

                                  17   processing.” (Id. ¶ 41.) For claim 1 of the ’985 Patent, the SAC alleges that Apple performs the

                                  18   “syndicating” step by transmitting spell check dictionary files to the accused devices and the

                                  19   remaining steps through “Accused Apple Products [that] utilize software instructions” to perform

                                  20   the step. (See id. ¶¶ 57, 58-61.)

                                  21          In addition to these allegations, the SAC also alleges that Apple is responsible for any

                                  22   infringing acts of its users because it “directs and/or controls the user’s performance of those acts

                                  23   via the design of the software provided in the” accused products. (Id. ¶ 70.) Specifically,

                                  24   “Apple’s design of the accused functionality utilized by these products and system allows the user

                                  25   [to] indicate which highlighted word or phrase he or she wishes to see the external reference

                                  26   materials for (spelling or grammar suggestions) by clicking on the red squiggly line below the

                                  27   word or phrase before they are displayed.” (Id.)

                                  28
                                                                                          3
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 4 of 11




                                   1          II.     LEGAL STANDARD

                                   2          Pursuant to Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

                                   3   which relief may be granted. Dismissal for failure to state a claim under Federal Rule of Civil

                                   4   Procedure 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of

                                   5   sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d

                                   6   1240, 1242 (9th Cir. 2011) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                   7   1988)). The complaint must plead “enough facts to state a claim [for] relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face

                                   9   “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

                                  10   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  11   (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a mere

                                  12   possibility, the claim must be dismissed. Id. at 678–79. Mere “conclusory allegations of law and
Northern District of California
 United States District Court




                                  13   unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355

                                  14   F.3d 1179, 1183 (9th Cir. 2004).

                                  15          III.    DISCUSSION
                                  16          Apple moves to dismiss Sentius’ method claim direct infringement allegations on the

                                  17   ground that selling software alone does not constitute direct infringement. Apple also moves to

                                  18   dismiss Sentius’ joint infringement claims—the allegations that Apple is responsible for any steps

                                  19   its users perform—on the ground that Sentius fails to allege that Apple exercises “direction and

                                  20   control” over its users. The Court considers each issue in turn.

                                  21                  A.      Direction Infringement of Method Claims
                                  22          Direct infringement of a method claim occurs “where all steps of a claimed method are

                                  23   performed by or attributable to a single entity.” Akamai Techs., Inc. v. Limelight Networks, Inc.,

                                  24   797 F.3d 1020, 1022 (Fed. Cir. 2015). Because methods cannot be sold in the same way as

                                  25   devices, the sale of a product for performing a claimed method does not constitute direct

                                  26   infringement. Meyer Intellectual Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1366 (Fed. Cir.

                                  27   2012). Similarly, sale of software that, when executed, performs the claimed method does not

                                  28   directly infringe. Ricoh Co., Ltd. v. Quanta Comp. Inc., 550 F.3d 1325, 1335 (Fed. Cir. 2008).
                                                                                         4
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 5 of 11




                                   1          In Ricoh, the Federal Circuit considered whether software constitutes a “process” under

                                   2   section 271(a), such that its sale directly infringes a method claim. Id. at 1334-35. In deciding the

                                   3   question in the negative, the court found that “software is not itself a sequence of actions, but

                                   4   rather is a set of instructions that directs hardware to perform a sequence of actions.” Id. at 1335

                                   5   (citing Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 447 (2007)). Thus, just as providing

                                   6   instructions for engaging in infringing use does not constitute direct infringement, selling software

                                   7   that performs a claimed method does not directly infringe a method claim. See id. at 1335, 1243

                                   8   (finding that sale of software that instructs hardware to perform the claimed method creates a

                                   9   material dispute as to inducement, but not direct infringement); cf. Barry v. Medtronic, Inc., 914

                                  10   F.3d 1310, 1336 (Fed. Cir. 2019) (affirming jury verdict of inducement where company provided

                                  11   kits along with instructions for using those kits to infringe method claim).

                                  12          The Federal Circuit extended Ricoh in Ericsson, Inc. v. D-Link Systems, Inc., where it
Northern District of California
 United States District Court




                                  13   found no direct infringement for sale of end-user products that perform the entire claimed method.

                                  14   773 F.3d 1201, 1221 (Fed. Cir. 2014). In reversing the district court, which had relied on SiRF

                                  15   Technology, Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010),1 the Federal

                                  16   Circuit explained: “our decision in SiRF did not create liability whenever an alleged infringer

                                  17   sells a product that is capable of executing the infringing method.” Id. at 1221. Instead, SiRF was

                                  18   limited to cases where some steps are “automatically performed by equipment controlled by [the

                                  19   accused infringer].” Id. at 1221-22. By contrast, “none of our decisions have found direct

                                  20   infringement of a method claim by sales of an end user product which performs the entire

                                  21   method.” Id. at 1222 (emphasis added). Thus, in Ericsson, because “all of the steps of a method .

                                  22

                                  23

                                  24
                                              1
                                  25             In SiRF, the court found that an accused infringer who performed some steps of a method
                                       directly and sold GPS receivers that performed the remaining steps automatically directly
                                  26   infringed a method claim. See 601 F.3d at 1329-31. Further, it found that although the users of
                                       the GPS receivers had to enable the accused functionality, the steps were performed automatically
                                  27   after enablement without possible modification by the user. Id. Relying on SiRF, the district court
                                       in Ericsson confirmed the jury’s finding of direct infringement “if [D-Link’s] products
                                  28   automatically perform the disputed steps without user modification.” 773 F.3d at 1219-20.

                                                                                         5
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 6 of 11




                                   1   . . are performed on the end product, which is controlled by a third party,” and “there are no steps

                                   2   automatically performed by equipment controlled by D-Link,” there is no direct infringement.2 Id.

                                   3          Sentius urges the Court to interpret Ericsson narrowly as holding that selling a product

                                   4   capable of infringement does not create direct infringement. The “capability” holding, however,

                                   5   relates to a different part of the opinion that addresses system claims, not method claims.

                                   6   Compare Ericsson, 773 F.3d at 1216-17 (system claims), with id. at 1219-22 (method claims).

                                   7   Sentius also maintains that a product can infringe where the claimed method steps are performed

                                   8   on an end-user product without modification. The Court disagrees. Ericsson expressly reversed

                                   9   the district court reasoning that “because the accused products perform[] the claimed method when

                                  10   operated by D-Link’s customers without any modification, a finding of direct infringement was

                                  11   justified.” Id. at 1220. Moreover, Ericsson made the exact argument urged by Sentius, asserting

                                  12   that “D-Link designs the accused products to perform the method steps automatically whenever
Northern District of California
 United States District Court




                                  13   the products are used.” Id. That automatic performance did not bar a holding of noninfringement.

                                  14   Accordingly, under Ericsson, the dispositive inquiry is not automatic performance, but control

                                  15   over the device: if the accused infringer controls the equipment (or the user) that performs any

                                  16   claimed step, it may be liable for direct infringement, but if the end user controls the device that

                                  17   performs the entire method, no direct infringement can be found.3

                                  18          Turning to the allegations in this case, Sentius accuses two sets of products: Apple iOS

                                  19   Devices, such as Apple iPhones, and certain online applications, such as iCloud Keynote. (SAC

                                  20   ¶¶ 13-14.) Apple plausibly argues that the Apple iOS Devices are end-user products controlled by

                                  21   the customers. The allegations for the online applications are more complicated. The SAC alleges

                                  22
                                              2
                                  23             Sentius notes the jury instruction issue in Ericsson but misreads its relevance. The failure
                                       to instruct the jury that “D-Link could directly infringe a method claim if the accused products
                                  24   were used to execute the patented step” supported the infringement verdict because it showed that
                                       there was no legal error. See 773 F.3d at 1222. The court ultimately affirmed the verdict based on
                                  25   indirect infringement, which the jury did not distinguish. See id. at 1221-22.
                                              3
                                  26             Sentius cites WiNet Labs LLC v. Apple Inc., No. 5:19-cv-02248-EJD, 2020 WL 409012,
                                       at **4-5 (N.D. Cal. Jan. 24, 2020), which interpreted Ericsson to focus on automatic performance.
                                  27   For the reasons stated in this Order, the Court respectfully disagrees. Cf Adaptix, Inc. v. Apple,
                                       Inc., 78 F. Supp. 3d 952, 957 (N.D. Cal. 2015) (“[W]hat is relevant is whether any [] Defendant
                                  28   supplying a handset programmed to perform at least one step may be said to have performed or
                                       controlled any others.”).
                                                                                          6
                                          Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 7 of 11




                                   1   that the online applications “are online software platforms” that are “maintained on Apple servers

                                   2   and are transmitted by Apple to user computers for operation thereon.” (Id. ¶¶ 15-16.) Drawing

                                   3   all inferences in favor of plaintiff, the Apple iOS Devices are end user products, but the Apple

                                   4   online applications are divided between equipment controlled by Apple (servers) and equipment

                                   5   controlled by the end users (user computers).

                                   6              Sentius cites three parts of the SAC to allege infringement of the ’633 Patent method

                                   7   claims. First, Sentius cites paragraph 17, which states that “Apple has directly infringed the

                                   8   method claims by using the method steps via software provided in the Accused Apple Products to

                                   9   execute the accused functionality” and “by designing software to carry out the method steps via

                                  10   the accused functionality.” (Id. ¶ 17.) The first allegation is insufficient. Merely providing

                                  11   software to an end-user device does not constitute “use” of that device. Instead, use of a method

                                  12   requires that (1) Apple actually operates the device to perform the method, (2) at least one step of
Northern District of California
 United States District Court




                                  13   the method is performed on equipment controlled by Apple (per SiRF), or (3) Apple exercises

                                  14   direction or control over the users. The second allegation is also insufficient. Under Ricoh,

                                  15   designing software is equivalent to drafting instructions—the user who executes the instructions,

                                  16   not their creator, is liable for direct infringement.

                                  17           Second, Sentius cites paragraph 35, which states that “Apple has practiced the claimed

                                  18   method via software instructions used by the Accused Apple Products that execute the recited

                                  19   method steps.” (Id. ¶ 35.) For similar reasons as paragraph 17, this allegation is insufficient.

                                  20   Devices do not use a method for purposes of patent infringement—people do. Accordingly, the

                                  21   use of a method by a device creates liability for the party that controls the device, not its seller.

                                  22   Finally, Sentius cites paragraphs 36 through 46, which provide specific allegations for each step of

                                  23   claim 62. (Id. ¶¶ 36-46.) In each case, Sentius alleges that “Apple has practiced this step via

                                  24   software instructions used by the Accused Apple Products that” perform the step. (Id.) For the

                                  25   reasons stated above, these allegations are insufficient. Under Ricoh, software represents

                                  26   instructions for executing a process—not the process itself. Thus, “practicing [a] step via software

                                  27   instructions” does not state claim for direct infringement unless Apple actually operates the

                                  28   accused products that execute the software.
                                                                                           7
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 8 of 11




                                   1          Accordingly, the Court GRANTS Apple’s motion to dismiss Sentius’ direct infringement

                                   2   allegations for the method claims of the ’633 Patent.4

                                   3                  B.         Joint Infringement of Method Claims
                                   4          To state a claim for joint infringement, a plaintiff must allege facts “sufficient to allow a

                                   5   reasonable inference that all steps of the claimed method are performed and either (1) one party

                                   6   exercises the requisite ‘direction or control’ over the others’ performance or (2) the actors form a

                                   7   joint enterprise such that performance of every step is attributable to the controlling party.”5 Lyda

                                   8   v. CBS Corp., 838 F.3d 1331, 1339 (Fed. Cir. 2016) (citing Akamai, 797 F.3d at 1022). The

                                   9   requisite “direction or control” requires that “an accused infringer conditions participation in an

                                  10   activity or receipt of a benefit upon performance of a step or steps of a patented method” and

                                  11   “establishes the manner or timing of that performance.” Nalco Co. v. Chem-Mod, LLC, 883 F.3d

                                  12   1337, 1351 (Fed. Cir. 2018) (quoting Akamai, 797 F.3d at 1023). The precise nature of the
Northern District of California
 United States District Court




                                  13   “conditioned benefit” remains unclear. The Federal Circuit has found that “mere guidance or

                                  14   instruction is insufficient to show ‘conditioning,’” but that neither a legal obligation nor an

                                  15   “unavoidable technological prerequisite to participation” is required. See Eli Lilly & Co. v. Teva

                                  16   Parenteral Meds., Inc., 845 F.3d 1357, 1365-67 (Fed. Cir. 2017).

                                  17          The SAC alleges that “Apple makes the benefits of the accused functionality conditioned

                                  18   on the user’s performance of [the claimed steps] and establishes the manner or timing of that

                                  19   performance through its design of the operation of the” accused products. (SAC ¶¶ 50, 70.)

                                  20   Although this appears to merely restate the legal standard, Sentius argues in its brief that Apple

                                  21   conditions the user’s receipt of the benefit of spelling or grammar suggestions on clicking on the

                                  22   “red squiggly line” to select the misspelled word. In other words, the user cannot see the spelling

                                  23

                                  24          4
                                                Sentius emphasizes the low pleading standard for patent infringement claims, which
                                  25   typically requires only general notice of the overall infringement allegations. See Windy City
                                       Innovations, LLC v. Microsoft Corp., 193 F. Supp. 3d 1109, 1112 (N.D. Cal. 2016). However,
                                  26   even under the liberal standard of “notice pleading,” the complaint cannot state a legally deficient
                                       theory and survive dismissal. See Hall v. Bed Bath & Beyond, Inc., 705 F.3d 1357, 1362 (Fed.
                                  27   Cir. 2013) (focusing on “legal feasibility” of a claim).
                                              5
                                  28           Joint infringement is a variation of direct infringement where “all steps of a claimed
                                       method are . . . attributable to a single entity.” Akamai, 797 F.3d at 1022.
                                                                                           8
                                          Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 9 of 11




                                   1   suggestions unless she selects a word, as required to practice the methods of the ’633 Patent.

                                   2   Sentius also argues in its brief that Apple establishes the manner (clicking the red squiggly line)

                                   3   and timing (when the line appears on the user’s screen) of the performance. Apple contends that

                                   4   such allegations cannot satisfy “conditioning a benefit” because the alleged benefit stems from the

                                   5   functionality itself. As Apple argues, any user interaction with software creates joint infringement

                                   6   under Sentius’ theory because users presumably derive some benefit from using the software.

                                   7           The Court need not resolve this dispute—Sentius fails to state a claim even under its own

                                   8   theory. The SAC nowhere alleges that the benefits of spell check suggestions are conditioned on

                                   9   the user selecting a misspelled word. Instead, the paragraphs Sentius cites merely state that

                                  10   “Apple’s design of such software allows the user to indicate which highlighted word or phrase he

                                  11   or she wishes to see the external reference materials for (such as spelling or grammar suggestions)

                                  12   by clicking on the red squiggly line below the word or phrase before they are displayed.” (Id.)
Northern District of California
 United States District Court




                                  13   The word “allow” does not suggest conditioning a benefit. On the contrary, it suggests that the

                                  14   user freely selects a term without “direction or control” from Apple. The failure to state this

                                  15   aspect of joint infringement is puzzling, since Sentius appear to have adequately alleged the same

                                  16   theory in the Delaware litigation. There, Sentius alleged that LG “require[s] the user to click on

                                  17   the misspelled word (identified by LG by having the LG smartphone display the word with a red

                                  18   line underneath it) if the user wishes the LG Smartphone display [to] suggest[] spelling

                                  19   corrections.” (See LG SAC ¶¶ 39, 44.) Regardless of Sentius’ reasons for not alleging the same

                                  20   facts here, its current allegations fail to state a claim for joint infringement.6

                                  21           Apple additionally moves to dismiss because Sentius fails to allege a relationship between

                                  22   Apple and end users and to identify the steps performed by the user. A relationship does not

                                  23   appear to be required for joint infringement. As stated in Nalco, the “common thread” of joint

                                  24   infringement cases is that “no matter the relationship between the parties,” a third party can only

                                  25   obtain certain benefits by performing steps identified by defendant and “does so under the terms

                                  26
                                               6
                                  27            Sentius use of “allowed” is yet more puzzling because the FAC used the word “required.”
                                       Although Sentius claims that the word choice is inconsequential, the Court counsels that should
                                  28   Sentius file an amended complaint, it should clarify the allegations.

                                                                                           9
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 10 of 11




                                   1   prescribed by the defendant.”7 883 F.3d at 1352. However, Apple’s second argument has merit.

                                   2   The Court cannot determine based on Sentius’ allegations which limitation of claim 1 of the ’985

                                   3   Patent Sentius alleges requires user input. Although Sentius argues that claim construction is

                                   4   needed to determine if user actions are required for these claims, the SAC allegations are simply

                                   5   misaligned from the language of claim 1: while the SAC identifies user selection of a misspelled

                                   6   word as conditioned on a benefit, claim 1 has no such requirement. Accordingly, Sentius’ ’985

                                   7   Patent claims are dismissed for this additional reason.

                                   8                  C.      Leave to Amend
                                   9          Leave to amend is “freely granted” when “justice so requires.” Fed. R. Civ. P. 15(a)(2).

                                  10   “In the absence of any apparent or declared reason” for denying leave, “the leave sought should, as

                                  11   the rules require, be ‘freely given.’” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052

                                  12   (9th Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Here, Apple argues that
Northern District of California
 United States District Court




                                  13   Sentius already made three unsuccessful attempts to plead its claims and unduly delayed

                                  14   addressing the alleged deficiencies. However, it articulates no real prejudice from the delay. The

                                  15   Court cannot conclude that amendment would be futile—Sentius’ LG allegations suggest that it

                                  16   may yet plead divided infringement. Moreover, Sentius may yet allege that the accused products

                                  17   perform some steps on equipment controlled by Apple (e.g., the servers). Accordingly, leave to

                                  18   amend is GRANTED. 8

                                  19          IV.     CONCLUSION
                                  20          For the foregoing reasons, the Court GRANTS Apple’s partial motion to dismiss Sentius’

                                  21   direct infringement allegations for the method claims of the ’633 Patent and joint infringement

                                  22   allegations for the method claims of the ’633 and ’985 Patents WITHOUT PREJUDICE. Sentius may

                                  23

                                  24          7
                                                Although Lyda cited a lack of a relationship as a reason for dismissal, it did so on the
                                  25   unique facts where the accused infringer was twice removed from the parties performing the
                                       claimed steps. See 838 F.3d at 1340. There, the patentee alleged that the accused infringer
                                  26   exercised direction and control over an independent contractor who in turn exercised direction and
                                       control over third-parties who allegedly performed the method steps. Id.
                                  27          8
                                                Sentius indicates that it will amend the complaint to add allegations regarding Apple’s
                                  28   software. In the Court’s view, software allegations are not sufficient to allege use of a method
                                       claim. However, Sentius may stand on its papers in lieu of amendment.
                                                                                         10
                                         Case 4:20-cv-00477-YGR Document 55 Filed 06/02/20 Page 11 of 11




                                   1   file an amended complaint within twenty-one days of this Order. Apple shall file a response

                                   2   within twenty-one days of the filing of an amended complaint.

                                   3          This Order terminates docket number 41.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 2, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      11
